COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 DECEMBER NINE COMPANY, LTD.,
 D/B/A PEOPLECARE,                              §

                  Appellant,                    §              No. 08-10-00341-CV

 v.                                             §                    Appeal from the

                                                §           205th Judicial District Court
 MARJORIE HERNANDEZ,
 INDIVIDUALLY, AS SURVIVING                     §            of El Paso County, Texas
 MOTHER OF LORRAINE LOPEZ,
 DECEASED, AND ON BEHALF OF                     §                (TC# 2008-3358)
 THE ESTATE OF LORRAINE LOPEZ,
                                                §
                  Appellee.
                                                §


                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion for voluntary dismissal of this appeal.

See TEX .R.APP .P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of

appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).



April 13, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.